

Exhibit 10.6
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (the “Agreement”) is entered into
by and between Todd M. Pope (“Executive”) on the one hand, and TransEnterix,
Inc. (the “Company”) on the other hand.
RECITALS
WHEREAS, Executive is employed by the Company as Chief Executive Officer and
President, is a member of the Board of Directors (the “Board”) of the Company,
and is party with the Company to that certain Amended and Restated Employment
Agreement, dated March 6, 2018 (the “Employment Agreement”) attached hereto as
Exhibit A and that certain Employment, Confidential Information, and Invention
Assignment Agreement, executed as of September 5, 2008 (the “Confidential
Information Agreement”) attached hereto as Exhibit B;
WHEREAS, the Executive and the Company have determined that a separation from
service by the Executive is in the best interests of the Company and the
Executive;
WHEREAS, the Executive has agreed to provide consulting services to the Company;
WHEREAS, the parties have reached agreement on the terms governing the
Executive’s transition from his roles and duties as an executive officer of the
Company, and desire to memorialize the terms and conditions by entering into
this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable considerations, the receipt and sufficiency of which
hereby are acknowledged, the Company and Executive agree as follows:
1.Employment Status. Executive’s employment as Chief Executive Officer and
President is terminated, effective as of November 8, 2019. In connection with
such separation from service:
(a)    Executive’s employment is deemed to be terminated without Cause under
Section 6(a) of the Employment Agreement effective as of November 8, 2019, and
Executive is hereby resigning from the Board of Directors of the Company and as
an officer, manager, director, and from similar roles, from each of the
Company’s subsidiaries, effective as of such date;
(b)    Executive acknowledges that the presentation of the terms of this
Agreement to him has met the written notice requirement set forth in Section
6(a) of the Employment Agreement;
(c)    Executive shall have no further authority as an officer or director of
the Company or any of its subsidiaries, or in any agency capacity as of and
after November 8, 2019, and there shall be no restrictions on his outside
activities, including, without limitation, service on boards of other entities,
subject only to his ongoing non-competition and non-solicitation provisions;
provided, however, if requested by the Chair of the Board, the Executive shall
execute and deliver the certificate of the principal executive officer to
accompany the Company’s quarterly report on Form 10-Q for the quarter ended
September 30, 2019;
(d)    In accordance with Section 9(a) of the Employment Agreement:
(i)    the Company shall pay to the Executive any accrued and unpaid base salary
and any other compensation and benefits to the extent actually earned by the
Executive under the Employment Agreement or under any benefit plan or program of
the Company as of November 8, 2019 (including, for the avoidance of doubt,
payment for any accrued but unused vacation and personal days as of such date)
at the normal time for payment of such salary, compensation or benefits;
(ii)    the Company shall reimburse the Executive for all unreimbursed
reasonable expenses incurred by him in connection with the conduct of the
business of the Company, provided he properly accounts therefor in accordance
with the Company’s policies;
(iii)    subject to the Executive's timely execution and non-revocation of this
Separation and Release Agreement, the Company shall pay to the Executive as a
severance benefit for each month during the twelve (12) month period beginning
with the month next following the date of termination of the Executive's
employment an amount equal to one-twelfth of the sum of (1) his annual rate of
base salary as of November 7, 2019, and (2) his target annual bonus for fiscal
year 2019; and
(iv)    subject to the Executive's timely execution and non-revocation of this
Separation and Release Agreement, during the period of twelve (12) months
beginning on November 8, 2019, the Executive shall remain covered by the
medical, dental, vision, life insurance, and, if reasonably commercially
available through nationally reputable insurance carriers, long-term disability
plans of the Company that covered him immediately prior to his termination of
employment as if he had remained in employment for such period. In the event
that the Executive's participation in any such plan is barred, the Company shall
arrange to provide the Executive with substantially similar benefits (but, in
the case of long-term disability benefits, only if reasonably commercially
available). Any medical insurance coverage for such 12-month period pursuant to
this subsection (d)(iv) shall become secondary upon the earlier of (1) the date
on which the Executive begins to be covered by comparable medical coverage
provided by a new employer, or (2) the earliest date upon which the Executive
becomes eligible for Medicare or a comparable Government insurance program. The
Executive's COBRA entitlements shall run concurrently with the benefit coverage
provided pursuant to this subsection (d)(iv). The Executive shall notify the
Company if he is eligible to receive comparable medical coverage from a new
employer. The payments under this subsection shall be made in compliance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
(e)    Payment of Severance Payments. The cash severance payments under Section
1(d)(iii) shall be paid on a monthly basis beginning in December 2019. Each
month’s payment shall be made no later than the 15th day of the applicable
month. In the event that the Executive dies before the end of such twelve-month
period, the payments for the remainder of such period shall be made to the
Executive's estate. The payments under this subsection shall be made in
compliance with Section 409A of the Code.
(f)    Prorated 2019 Annual Cash Incentive. If the Company pays bonuses under
the 2019 Annual Cash Incentive program, the Executive shall be entitled to
receive a pro-rated bonus amount, payable in no event later than the date in
calendar year 2020 that payment is made to executive officers of the Company,
based on achievement of the defined goals, as determined in good faith by the
Board consistent with manner in which bonus amounts are determined for the
Company’s executive officers.  Any such 2019 bonus payment shall be pro-rated to
November 8, 2019, and shall otherwise be administered consistent with the terms
and conditions of the 2019 Annual Cash Incentive program.
2.    Change in Control. In the event a Change in Control (as defined in the
Employment Agreement) of the Company is consummated prior to December 31, 2020,
or has been agreed to under a definitive agreement but is not yet consummated as
of December 31, 2020, Executive shall be entitled to receive the Change in
Control severance benefits set forth in Section 9(e) of the Employment
Agreement, minus any severance benefits actually received by him under this
Agreement prior to such Change in Control, and the payment of such benefits
shall be accelerated as set forth in the Employment Agreement. For the avoidance
of doubt, any then outstanding equity awards shall accelerate and vest in
accordance with the Section 9(e) of the Employment Agreement. Any such payments
shall be subject to reduction in accordance with Section 15, Golden Parachute
Reduction, of the Employment Agreement, if applicable.
3.    Consulting Agreement. On the date hereof, Executive and the Company are
entering into a Consulting Agreement, set forth as Exhibit C to this Agreement,
under which Executive shall provide consulting services to the Company and its
subsidiaries from November 9, 2019 until December 31, 2020, or its termination
date if earlier terminated in accordance with its terms.
4.    Consideration. Executive acknowledges and agrees that Section 2 of this
Agreement and the Consulting Agreement constitute good and valuable
consideration to which Executive would not otherwise be entitled.
5.    Confidential Information, Inventions and Proprietary Information. The
obligations under Section 13 of the Employment Agreement are unaffected by this
Agreement and will continue to apply to the Executive in accordance with the
terms of the Employment Agreement.
6.    Non-solicitation and Non-competition. The obligations under Section 12 of
the Employment Agreement are unaffected by this Agreement and shall continue to
apply to the Executive during the term of the Consulting Agreement and for
one(1) year thereafter in accordance with the terms of the Employment Agreement.
7.    Non-Disparagement. Neither the Executive nor the Company will at any time
publish or communicate to any person or entity any Disparaging remarks, comments
or statements concerning the other. For purposes of this Section, the “Company,”
refers to the Company, its subsidiaries and affiliates, and their respective
present and former members, partners, directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. The Company will instruct
its directors and officers not to publish or communicate to any person or entity
any Disparaging remarks, comments or statements concerning the Executive.
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity in question.
8.    Indemnification Agreement. The provisions of the Indemnification
Agreement, dated June 11, 2014, between the Company and the Executive (the
“Indemnification Agreement”) attached hereto as Exhibit D remain in full force
and effect with respect to his activities on behalf of the Company prior to and
on the date of termination hereunder.
9.    General Release of Claims and Covenant Not to Sue.
(a)    FOR HIMSELF AND HIS RESPECTIVE ADMINISTRATORS, EXECUTORS, AGENTS,
BENEFICIARIES AND ASSIGNS, EMPLOYEE AGREES TO WAIVE, RELEASE AND FOREVER
DISCHARGE RELEASEES (AS DEFINED BELOW) OF AND FROM ANY AND ALL CLAIMS (AS
DEFINED BELOW). Executive further agrees that should any other person,
organization or entity file a lawsuit or arbitration to assert any such Claim,
Executive will not seek any personal relief in such an action. This General
Release of Claims and Covenant Not to Sue (“Release”) covers all Claims arising
from the beginning of time up to and including the date Executive executes this
Agreement. This Release includes Claims which Executive may have for any type of
damages cognizable under any of the laws referenced herein, including, but not
limited to, any and all Claims for compensatory damages, punitive damages, and
attorneys' fees and costs.
(b)    Exclusions: Notwithstanding any other provision of this Release, the
following are not barred by the Release: (i) Claims relating to the validity of
this Release; (ii) Claims by either party to enforce this Release; (iii) Claims
related to Executive’s right to indemnification under the Company’s Bylaws and
under the Indemnification Agreement; (iv) Claims related to Executive’s rights
under this Agreement or the Consulting Agreement; (v) Claims related to the
shares of Company stock held by the Executive or his outstanding equity or
equity-based compensation awards, including pursuant to any equity or
equity-based compensation award agreements; and (vi) Claims that legally may not
be waived. Further, it is understood and agreed that this Release does not bar
Executive’s right to file an administrative charge with the Securities and
Exchange Commission (“SEC”), the Equal Employment Opportunity Commission
(“EEOC”), the United States Department of Labor (“USDOL”), the National Labor
Relations Board (“NLRB”), the Occupational Safety and Health Administration
(“OSHA”) or any other federal, state or local agency; prevent Executive from
reporting to any government agency any concerns Executive may have regarding a
Releasee’s practices; or preclude Executive’s participation in an investigation
by the SEC, EEOC, USDOL, NLRB, OSHA or any other federal, state or local agency,
although the Release does bar Executive’s right to recover any personal relief
(including monetary relief) if Executive or any person, organization, or entity
asserts a charge or complaint on Executive’s behalf, including in a subsequent
lawsuit or arbitration, except that Executive may receive an award from the SEC
under the federal securities laws.
(c)    The following provisions further explain this Release:
(i)    Definitions.
(1)    “Claims” includes without limitation all actions or demands of any kind
that Executive now has or may have or claim to have in the future. More
specifically, Claims include actions, lawsuits, claims, demands in law or
equity, rights, causes of action, damages, penalties, losses, attorneys’ fees,
costs, expenses, obligations, agreements, judgments and all other liabilities of
any kind or description whatsoever, either in law or in equity, whether known or
unknown, suspected or unsuspected.
(2)    “Releasees” refers to the Company and its past, present and future
parents, subsidiaries, predecessors, successors, affiliated and related
companies and all of their past and present directors, members, partners,
officers, equity holders, trustees, insurers, employees, agents, servants,
attorneys, assigns and representatives.
(ii)    The nature of Claims covered by this Release includes without limitation
all actions or demands in any way based on Executive’s employment with the
Company, the Employment Agreement, the terms and conditions of such employment
or separation from employment. More specifically, all of the following are among
the types of Claims which, to the extent permitted by law, are waived and barred
by this Release: (1) contract Claims (whether express or implied); (2) tort
Claims, such as for defamation or emotional distress; (3) Claims under federal,
state and municipal laws, regulations, ordinance or court decisions of any kind;
(4) Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class, including Claims arising under Title VII of the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Civil Rights Act of 1866; the Civil Rights Act
of 1870; the Consolidated Omnibus Budget Reconciliation Act; the National Labor
Relations Act; the Labor Management Relations Act; the Equal Pay Act; the
Americans with Disabilities Act; the Executive Retirement Income Security Act;
the Rehabilitation Act; the Age Discrimination in Employment Act; the Family and
Medical Leave Act; the Older Workers' Benefit Protection Act; the Fair Labor
Standards Act; the North Carolina Employment Practices Act; the Retaliatory
Employment Discrimination Act; Persons with Disabilities Protection Act;
Discrimination Against Persons with Sickle Cell Trait; Discrimination Based Upon
Genetic Testing and Information; Discrimination Based Upon Use of Lawful
Products; Discrimination Based Upon AIDS or HIV Status; Hazardous Chemicals
Right to Know Act; Jury Service Discrimination; and Military Service
Discrimination; (5) Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title
VII of the Civil Rights Act of 1964, as amended, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, as amended, the
Americans with Disabilities Act, as amended, and similar federal, state, and
local laws, statutes, and ordinances; (6) Claims under the Executive Retirement
Income Security Act, the Occupational Safety and Health Act and similar state
and local laws; (7) Claims for wages and benefits (including without limitation,
bonuses, severance benefits, health and welfare benefits, vacation pay and other
fringe-type benefits); (8) Claims under any incentive compensation, stock,
equity, or other type of equity-based plan or arrangement, including all Award
Agreements thereunder, including, but not limited to the TransEnterix, Inc. 2019
Amended and Restated Incentive Compensation Plan and any and all prior versions
of such plan; (8) Claims under any and all cash based incentive plans including,
but not limited to, the 2019 Annual Cash Incentive program and any and all prior
versions of such plan; (9) Claims for wrongful discharge; and (10) Claims for
attorney’s fees, litigation expenses and/or costs.
The foregoing list is intended to be illustrative and not exhaustive. Executive
agrees that this Release should be interpreted as broadly as possible to achieve
Executive’s intention to waive all of his claims against Releasees.
(d)    Older Workers Benefit Protection Act. Pursuant to the provisions of the
Older Workers Benefit Protection Act (“OWBPA”), which applies to Executive’s
waiver of rights under the Age Discrimination in Employment Act, Executive
understands and agrees that he is waving all rights and claims he has or may
have against the Company including but not limited to rights and claims under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”).
Additionally, Executive acknowledges that:
(i)    no rights or claims are waived by him that may arise from an event or
transaction that occurs after the date this Release is executed by him;
(ii)    Executive is advised in writing to consult with an attorney prior to
executing this Release;
(iii)    that Executive has been provided with Exhibit E to this Agreement,
which contains a written description of the class, unit or group of persons
considered for termination as part of the Company’s recent separation program,
as well as the applicable eligibility factors, and the time limits applicable to
it, as well as a list of those individuals, by job title and age, who are
selected/eligible for termination and those who are not selected/eligible;
(iv)    Executive is advised that he has forty-five (45) days from his receipt
of this Agreement, unless extended in writing by the Company, to consider this
Release;
(v)    Executive is advised that he has seven (7) days following his execution
of this Release to revoke this Release; and
(vi)    this Release, including those pertaining to any right or claim under the
ADEA shall not become effective or enforceable until the expiration of the seven
(7) day revocation period following Executive’s execution hereof has occurred
without Executive so revoking his or her execution of this Release (the “Release
Effective Date”).
Executive may, but is not required to, sign this Release prior to the expiration
of the forty-five (45) day period provided for above. Executive agrees that any
revisions to this Release, whether material or otherwise, prior to Executive’s
execution of this Release will not restart the forty-five (45) day period
provided for above. Executive acknowledges receiving the original draft of this
Release on November 6, 2019. If Executive decides to sign this Release, then the
original executed Release must be sent within forty-five (45) calendar days
after the date Executive receives this Release to Joshua Weingard, Chief Legal
Officer, TransEnterix, Inc., 635 Davis Drive, Morrisville, NC 27560 or scanned
via email.
If Executive executes this Release and thereafter desires to revoke his
execution of this Release, then written notice of revocation must be sent to
Joshua Weingard at the same address within seven (7) days after the date
Executive executes this Release or scanned via email.
10.    IRS Issues. As required by law, the Company will issue the appropriate
IRS Form W-2 at the appropriate time. Executive acknowledges that he has not
relied upon any advice from Releasees concerning the tax liability, if any, for
the amounts to be paid in this Agreement. He also acknowledges that he is
responsible for any and all tax liability or consequences which may be assessed
arising from the payment and characterization of these proceeds and agrees to
and does hereby indemnify and hold the Company harmless against any and all tax
liability, interest, and/or penalties the Company may incur with respect to the
tax treatment of these monies.
11.    No Future Payments. Except as set forth in this Agreement, the Consulting
Agreement and the Executive’s outstanding equity or equity-based award
agreements, it is expressly agreed and understood by the parties that Releasees
do not have, and will not have, any obligation to provide Executive at any time
in the future with any bonus or other payments, benefits, or consideration.
12.    No Future Employment. Executive agrees that he hereby waives any and all
rights to, and that he is not eligible for, reinstatement, reemployment, or
rehire with the Releasees, and he promises that he will not knowingly seek
future employment with the Releasees. Executive further agrees that this
Agreement constitutes sufficient and appropriate legal justification for the
Releasees’ refusal to hire him or, should Executive become employed with a
Releasee, sufficient and appropriate legal justification for his termination.
13.    Non-Admission. Executive agrees and acknowledges that this Agreement is
not to be construed as an admission by the Company or any Releasee of any
violation of any federal, state or local statute, ordinance or regulation,
constitutional right, public policy, common law duty, or contractual obligation.
The Company specifically denies that it or any of the Releasees engaged in any
wrongdoing concerning Executive.
14.    Return of Corporate Property. Executive shall promptly return to the
Company any and all corporate property and copies thereof in his possession or
under his custody or control, including without limitation: corporate credit
cards, keys and access cards, calling cards, cellular or mobile telephone,
parking permit, laptop, computer equipment and software.
15.    Cooperation. Executive agrees to fully cooperate with the Company and
Company counsel to provide information and/or testimony regarding any current or
future litigation or investigations from actions or events occurring during his
employment with the Company. Except as prohibited by law, the Company shall
reimburse Executive for pre-approved reasonable out-of-pocket expenses for
providing such assistance and shall pay a reasonable reimbursement for his time
spent pursuant to this Section 15. This Section 15 does not cover payment for
separate counsel for Executive unless expressly pre-approved by the Company.
16.    Waiver. If a party, by its actions or omissions, waives or is adjudged to
have waived any breach of this Agreement, any such waiver shall not operate as a
waiver of any other subsequent breach of this Agreement.
17.    Successor and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties hereto and the Releasees and their respective heirs,
executors, administrators, personal or legal representatives, successors and/or
assigns.
18.    Severability. If any provision of this Agreement is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.
19.    Integration and Modification. This Agreement, including the Consulting
Agreement, and the ongoing effectiveness of the provisions of the Employment
Agreement, and the Indemnification Agreement, contains all of the promises and
understandings of the parties. There are no other agreements or understandings
except as set forth herein, and this Agreement may be amended only by a written
agreement signed by Executive and the Company.
20.    Advice to Consult Legal and Tax Representation. Executive is advised to
consult with legal and tax advisors of his choosing regarding the meaning, tax
implications and binding effect of this Agreement and every term hereof prior to
executing it. The Company will directly pay fees up to $20,000 to the
Executive’s legal and tax advisors for their review and negotiation of the terms
of this Agreement and the related agreements as well as their advice as to the
legal and tax implications thereof.
21.    Governing Law. Without regard to principles of conflicts of laws, the
internal laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Agreement. The
Company and the Executive agree that any action relating to this Agreement shall
be instituted and prosecuted only in the courts of Durham County, North Carolina
or the federal courts of the Middle District of North Carolina, and the Company
and the Executive hereby consent to the jurisdiction of such courts and waive
any right or defense relating to venue and jurisdiction over the person.
22.    Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall have the same force and binding
effect as if executed by all parties. Facsimile or pdf signatures shall have the
same force and effect as an original signature.
23.    Acknowledgement. Executive acknowledges that:
(a)    he has read and understood the terms and the meaning of this Agreement
and the Consulting Agreement, and that this Agreement and the Consulting
Agreement are written in a manner that he understands;
(b)    he acknowledges that the Confidential Information Agreement remains in
full force and effect;
(c)    Exhibit F to this Agreement contains a list of all professional
associations, industry groups and similar entities or associations to which
Executive is a member, either as an individual or as a representative of the
Company;
(d)    other than accrued and unpaid salary, benefits and business expenses as
of the date of this Agreement, he is not owed any payments from the Company for
services rendered, whether as wages or salary, bonuses, commissions, or other
benefits, except as provided for in this Agreement and the Consulting Agreement;
(e)    he has had an adequate period of time to consider this Agreement before
signing it;
(f)    he has been advised to consult with an attorney of his own choosing
concerning the legal significance of this Agreement and the Consulting
Agreement;
(g)    he is not aware of any factual basis for a claim that the Company or the
Releasees, in any way, have engaged in any improper acts or committed any
improper omissions, or have defrauded the United States Government;
(h)    the Company, its agents, representatives and employees, and the Releasees
have not made any representations to him concerning the terms or effects of this
Agreement, other than those contained in the Agreement; and
(i)    he has the intention of releasing all Claims recited herein in exchange
for the payments and other consideration described herein, which he acknowledges
as adequate and satisfactory to him and in addition to anything to which he
otherwise is entitled.


[Signatures on the next page.]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
EXECUTIVE:                        TRANSENTERIX, INC.:


By:     /s/ Todd M. Pope                By:     /s/ Paul
LaViolette                
Name:    Todd M. Pope                    Name: Paul LaViolette
Date:    November 8, 2019                Title: Chair of the Board
Date: November 8, 2019



Exhibits and Schedules:
Exhibit A    EMPLOYMENT AGREEMENT
Exhibit B    CONFIDENTIAL INFORMATION AGREEMENT
Exhibit C    CONSULTING AGREEMENT    
Schedule A – Description of Services
Schedule B – Consulting Fees


Exhibit D    INDEMNIFICATION AGREEMENT
Exhibit E    OWBPA TERMINATION INFORMATION
Exhibit F    PROFESSIONAL ASSOCIATIONS, ETC.


The Exhibits and related Schedules, other than the Consulting Agreement, are
deleted from this filing because the information in the deleted Exhibits and
Schedules is not material to an understanding of the Agreement. The Company will
provide such Exhibits and Schedules supplementally to the U.S. Securities and
Exchange Commission upon request.







EXHIBIT C
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
November 9, 2019 (the “Effective Date”), by and between TRANSENTERIX, INC., a
Delaware corporation with its principal place of business in Research Triangle
Park, North Carolina (“TransEnterix” or the “Company”), and Todd M. Pope, an
individual (“Consultant”). TransEnterix and Consultant are individually referred
to herein as the “Party” and collectively as the “Parties” to this Agreement.
1.Consulting Relationship. During the term of this Agreement, Consultant shall
well and faithfully render and perform such advisory or consulting services as
may from time-to-time be requested by TransEnterix, including but not limited to
those services described on Schedule A attached hereto and incorporated herein
by reference (the “Services”). Consultant represents that Consultant has the
qualifications, experience, and ability to perform the Services properly.
Consultant shall devote such time and effort as may reasonably be deemed
necessary for the performance of the Services and shall perform the Services in
a professional manner. Consultant shall adhere to the policies of TransEnterix
in performance of the Services.
2.Consultant’s Fees. TransEnterix shall pay Consultant the fees for the
performance of the Services in accordance with the payment terms set forth on
Schedule B, attached hereto and incorporated herein by reference. The Parties
acknowledge and agree that the fees set forth in this Agreement represents the
fair market value of the Services to be performed by Consultant to TransEnterix.
3.Independent Contractor. Consultant’s sole relationship with TransEnterix is
that of an independent contractor. Consultant is not and shall not be deemed to
be an employee of TransEnterix. Nothing contained in this Agreement is intended
to or shall be construed to create between TransEnterix and Consultant a
relationship of employer/employee or principal/agent, or a joint venture,
partnership, franchise, or other legal relationship. Consultant at no time under
any circumstances shall hold itself out to be an employee of TransEnterix,
whether by words, actions, or otherwise. Consultant further understands and
agrees as follows:
(a)    Method of Provision of Services. Consultant shall perform the Services in
compliance with the terms and conditions set forth in this Agreement and on
Schedule A.
(b)    No Authority to Bind TransEnterix. Neither Consultant, nor any agent of
Consultant, has authority to enter into contracts that bind TransEnterix or
create obligations on the part of TransEnterix without the prior written
authorization of TransEnterix.
(c)    No Benefits. TransEnterix acknowledges that Consultant is eligible to
elect COBRA continuation coverage as a result of Consultant’s employment by
TransEnterix, which employment ended on November 8, 2019. Any such election to
receive COBRA continuation coverage shall be subject to that certain Separation
and General Release Agreement, dated as of November 8, 2019 between the Company
and the Consultant (the “Separation Agreement”). Consultant otherwise
acknowledges and agrees that Consultant will not be eligible for any
TransEnterix employee benefits, including severance, other than as set forth in
the Separation Agreement and, to the extent Consultant otherwise would be
eligible for any TransEnterix employee benefits but for the express terms of
this Agreement and the Separation Agreement, Consultant hereby expressly waives
and declines to participate in such TransEnterix employee benefits.
(d)    Expenses. Consultant shall be responsible for any expenses incurred as a
result of Consultant’s performance of the Services and shall not be authorized
to incur on behalf of TransEnterix any expenses without the prior consent of
TransEnterix, which consent shall be evidenced in writing and shall not be
unreasonably withheld, conditioned or delayed. As a condition to receipt of
reimbursement, Consultant shall be required to submit to TransEnterix an
itemized account of authorized expenses, with appropriate receipts, in a manner
that is reasonably acceptable to TransEnterix and in accordance with
TransEnterix policies. All travel and related expenses will be paid in
accordance with TransEnterix’ company policies.
(e)    Withholding; Indemnification. TransEnterix shall report all amounts paid
to Consultant pursuant to this Agreement to the U.S. Internal Revenue Service.
Consultant shall have full responsibility for applicable withholding taxes for
all fees paid to Consultant under this Agreement, and for compliance with all
applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization,
including all federal and local income taxes in the Consultant’s country of
domicile, and all pension, employee welfare, worker’s compensation insurance
coverage requirements in the Consultant’s country. Consultant agrees to
indemnify, defend, and hold TransEnterix harmless from any liability for, or
assessment of, any claims or penalties with respect to such withholding taxes,
income taxes, labor, or employment requirements, including any liability for, or
assessment of, withholding taxes imposed on TransEnterix by the relevant taxing
authorities with respect to any fees paid to Consultant, except Consultant shall
not be required to indemnify, defend, or hold TransEnterix harmless from any
liability resulting from a local, state, or federal government or agency
assessing tax or other penalties against TransEnterix based on a finding that
TransEnterix improperly classified Consultant as an independent contractor.
4.Term and Termination.
(a)    This Agreement shall be effective as of the Effective Date and shall
continue until December 31, 2020, subject to early termination as provided
herein.
(b)    TransEnterix shall have the right to terminate this Agreement for Cause
(as defined below) immediately at any time.
(c)    Each of TransEnterix and Consultant shall have the right to terminate
this Agreement on thirty (30) days prior written notice to the other Party.
(d)    Upon any termination, Consultant shall have no further rights under this
Agreement and shall be entitled only to receive the amounts due, if any,
pursuant to Section 2 through the effective date of termination; provided,
however, if TransEnterix terminates this Agreement under Section 4(c), the
applicable provisions of Schedule B shall apply.
(e)    For purposes of this Section 4, TransEnterix shall have “Cause” to
terminate this Agreement upon: a determination by TransEnterix, in good faith,
that Consultant: (i) has breached in any material respect any of the terms or
conditions of this Agreement or any material TransEnterix policy applicable to
Consultant; provided, that TransEnterix shall provide written notice of such
alleged breach and, to the extent TransEnterix believes, in its good faith,
reasonable discretion, that such alleged breach is curable, shall provide
Consultant with thirty (30) days to cure such breach, or (ii) has discriminated
against any employee, customer, or other person covered by any
anti‑discrimination laws, regulations, or TransEnterix’ company policies
applicable to Consultant; or (iii) is engaging or has engaged in conduct
involving moral turpitude, willful misconduct, or conduct which is detrimental
in any material respect to the standing, reputation or business prospects of
TransEnterix or which has had, or likely will have, a material adverse effect on
TransEnterix’ business or reputation. For purposes of this provision, no act or
failure to act on the part of Consultant shall be considered “willful” unless it
is done, or omitted to be done, by Consultant in bad faith.
(f)    In the event there is a “Change of Control” of TransEnterix (as defined
in the Employment Agreement, dated March 6, 2018 between TransEnterix and
Consultant (the “Employment Agreement”)) during the term of this Agreement, this
Agreement shall terminate with immediate effect and Consultant shall be entitled
to receive under this Agreement only any cash fees accrued but not yet paid as
of the date of termination. For the avoidance of doubt, the provisions of the
Separation Agreement control with respect to severance or other compensation due
to Consultant if a Change of Control occurs.
5.Covenant Not to Disclose Confidential Information.
(a)    Confidential Information. Consultant agrees that during the term of this
Agreement, Transenterix may disclose or make available certain confidential,
privileged, and proprietary information relating to TransEnterix’ copyrights,
trade secrets, inventions, patents, trademarks, marketing research, computer
code and other technical information, software programs, prices, costs,
discounts, data, books, records, files, forms, lists, reports, accounts,
financial information, venture discussions, memoranda, summaries, instructions,
resources, processes, technologies, projects, research, procedures, experiments,
contracts, proposals, documentation, and information obtainable from examination
of any such items, in oral, written, machine‑readable, or other form, and on
tape, microfilm, microfiche, computer, optical, or other format, and other
similar matters that are not publicly known or publicly available (collectively,
the “Confidential Information”). The term “trade secrets” shall be given its
broadest possible interpretation under the law.
(b)    Exclusions. Confidential Information does not include information that
Consultant can demonstrate by written or other documentary records: (i) was
rightfully known to Consultant without restriction on use or disclosure prior to
such information being disclosed or made available to the Consultant in
connection with this Agreement; (ii) was or becomes generally known by the
public other than by the Consultant’s noncompliance with this Agreement; or
(iii) was or is received by the Consultant on a non-confidential basis from a
third party that was not or is not, at the time of such receipt, under any
obligation to maintain its confidentiality.
(c)    Non-Disclosure. As a condition to being provided with any disclosure of
or access to Confidential Information, Consultant agrees that during the term of
this Agreement and thereafter (whether this Agreement has expired or has been
terminated):
(i)    Consultant shall not, directly or indirectly, use, reveal, or allow to be
used or revealed any aspect of the Confidential Information to any person, firm,
partnership, trust, corporation, or other association or entity (whether
governmental or private) except as expressly authorized by TransEnterix in
writing, or as reasonably required in order to perform Consultant’s duties and
responsibilities under the terms of this Agreement, or as required by law;
(ii)    Consultant shall refrain from any action or conduct which might
reasonably be expected to compromise the confidentiality or proprietary nature
of the Confidential Information;
(iii)    Consultant shall follow the reasonable suggestions made by TransEnterix
from time-to-time regarding the confidentiality and proprietary nature of the
Confidential Information;
(iv)    Consultant shall not use the Confidential Information in any manner
outside the scope of this Agreement, in any manner competitive with
TransEnterix, in any unlawful manner, or to interfere with or attempt to
terminate or otherwise adversely affect any business relationship of
TransEnterix;
(v)    Consultant has no right and shall not in the future have any right to
apply or attempt to apply for or to obtain any patent, copyright, or other form
of intellectual property protection with regard to the Confidential Information;
(vi)    Consultant shall safeguard the Confidential Information from
unauthorized use, access or disclosure using at least the degree of care it uses
to protect its own sensitive information and in no event less than a reasonable
degree of care; and
(vii)    Consultant shall notify the TransEnterix in writing within two (2)
business days of any unauthorized disclosure or use of the Consultant’s
Confidential Information and cooperate with the Consultant to protect the
confidentiality and ownership of all Confidential Information, privacy rights
and other rights therein.
6.Proprietary Information. Consultant will make full and prompt disclosure to
TransEnterix of all inventions, improvements, discoveries, data, know-how,
research, procedures, designs, formulas, techniques, methods, trade secrets,
developments, technology, software and works of authorship, products, formulas,
business methods, documentation, data, designs, flow charts, specifications, and
algorithms, including any modifications, improvements or derivative works
whether patentable or not, which are or have been created, made, conceived or
reduced to practice by Consultant or under Consultant’s direction or jointly
with others during and relating to Consultant’s engagement by TransEnterix or
the business activities of TransEnterix, whether or not during normal working
hours or on the premises of TransEnterix (all of which are collectively referred
to in this Agreement as “Developments”). Consultant hereby agrees to assign, and
does hereby assign, to TransEnterix Surgical, Inc. or any of its affiliates as
directed by TransEnterix, all of Consultant’s right, title and interest in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications, together with all rights to sue for and collect damages
by reason of past, present and future infringement of such assigned
Developments, as fully and entirely as the same would have been held and enjoyed
by Consultant or Consultant’s agents, representatives, or subcontractors had
this Agreement not been made. Consultant agrees that these obligations are
binding upon Consultant’s assigns, executors, administrators and other legal
representatives. Consultant agrees that to the extent copyrightable, any such
original works of authorship shall be deemed to be “works for hire” and that
TransEnterix shall be deemed the author thereof under the U.S. Copyright Act,
provided that in the event and to the extent such works are determined not to
constitute “works for hire” as a matter of law, Consultant hereby irrevocably
assigns and transfers to TransEnterix all right, title and interest in such
works, including but not limited to copyrights thereof. Consultant agrees to
cooperate fully with TransEnterix, both during and after any term, with respect
to the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments.
7.Insider Trading. TransEnterix consultants are prohibited from trading in the
TransEnterix’ stock or other securities while in possession of material,
non-public information about TransEnterix. In addition, Company consultants are
prohibited from recommending, “tipping” or suggesting that anyone else buy or
sell TransEnterix’ stock or other securities on the basis of material, nonpublic
information. Violation of insider trading laws can result in severe fines and
criminal penalties, as well as immediate termination of this Agreement.
8.Indemnity.
(a)    Transenterix. TransEnterix shall indemnify, defend and hold Consultant
harmless from all third party claims, costs, and reasonable attorneys’ fees
actually incurred (“Claims”) arising out of or resulting from TransEnterix’ (i)
negligence or misconduct under this Agreement, or (ii) breach of its
representations and warranties, provided such Claims are not the result of (x) a
material breach of this Agreement by Consultant, or (y) the negligence or
willful misconduct of Consultant, or Consultant’s employees, agents,
representatives, or consultants.
(b)    Consultant. Consultant shall indemnify, defend and hold TransEnterix
harmless from all third party Claims arising out of or resulting from
Consultant’s (i) negligence or misconduct in providing the Services under this
Agreement; (ii) failure to perform its obligations under this Agreement, (iii)
medical or professional malpractice, and (iv) a breach of any representations,
warrants or covenants in this Agreement, provided such Claims are not the result
of (x) a material breach of this Agreement by TransEnterix, or (y) all or in
part, the negligence or willful misconduct of TransEnterix, or TransEnterix’
employees, agents, representatives, or consultants (not including Consultant).
(c)    Indemnification Procedures. The indemnified Party shall promptly notify
the indemnifying Party in writing of any such suit or claim, and shall take such
action as may be necessary to avoid default or other adverse consequences in
connection with such claim. The indemnifying Party shall have the right to
select counsel and to control the defense and settlement of such claim;
provided, however, that the indemnified Party shall be entitled to participate
in the defense of such claim and to employ counsel at its own expense to assist
in handling the claim, and provided further, that the indemnifying Party shall
not take any action in defense or settlement of the claim that would negatively
impact the indemnified Party. The indemnified Party shall provide cooperation
and participation of its personnel as required for the defense at the cost and
expense of the indemnifying Party.
9.Representations, Warranties and Covenants.
(a)    General. Consultant represents and warrants that (i) the Services will be
performed in a professional manner, in accordance with industry standards and in
compliance with applicable laws; (ii) Consultant has all required licenses and
is in good standing in accordance with applicable state laws to provide the
Services; (iii) Consultant is authorized to work in the United States as
required under the Immigration Reform and Control Act (“IRCA”) of 1986; and (iv)
Consultant’s execution, delivery and performance of this Agreement will not
violate the terms or provisions of any other agreement, contract or other
instrument, whether oral or written, to which Consultant is a party.
(b)    Non-Infringement. Consultant represents and warrants that the
Developments produced under this Agreement shall be the sole product of
Consultant; that Consultant will not incorporate any invention, improvement, or
discovery owned by Consultant or any third party into any Development without
TransEnterix’ prior written permission, and that the use and disclosure of the
Developments does not and will not infringe upon or violate any patent,
copyright, trade secret or other property right of any third party.
(c)    Compliance with Laws and Policies. Each Party represents and warrants
that it will perform its obligations hereunder in compliance with all laws and
regulations applicable to this Agreement, including, but not limited to, the
following:
(i)    laws, regulations, including safe harbor regulations, and official
guidance pertaining to the federal anti-kickback law (42 United States Code
(“U.S.C.”) §§ 1320a-7b, et seq. and its implementing regulations), state
anti-kickback laws, and laws prohibiting the submission of false claims to
governmental or private health care payors (31 U.S.C. §§ 3729, et seq. and its
implementing regulations). Consultant shall be responsible for conducting
training, as necessary, to assure Consultant’s employees comply with the
requirements of this Section;
(ii)    federal and state laws and regulations relating to the protection of
individual and patient privacy. In the event that any Services provided under
this Agreement involve the use or disclosure of Protected Health Information or
“PHI” (as defined under the Health Insurance Portability and Accountability Act
of 1996 (as codified at 42 U.S.C. § 1320d-8), as amended and any regulations
promulgated thereunder;
(iii)    federal, state and local laws and regulations relating to
discrimination, harassment or retaliation, whether based on race, color,
religion, gender, sex, age, sexual orientation, handicap and/or disability,
national origin, whistleblowing or any other legally protected class; and
(iv)    the U.S. Foreign Corrupt Practices Act (“FCPA”). Consultant will not
make any payments or offers to pay anything of value to any government official
in contravention of the FCPA.
(d)    Consultant Exclusion and Debarment Lists; State Licensing. Consultant
represents warrants and covenants that Consultant is not, and shall not be
during the term:
(i)    excluded from a federal health care program as outlined in Sections 1128
and 1156 of the Social Security Act;
(ii)    debarred by the Food and Drug Administration (“FDA”) under 21 U.S.C.
335a; or
(iii)    otherwise excluded from contracting with the federal government.
10.Equitable Relief. Consultant acknowledges and agrees that a breach or
threatened breach by Consultant of any of his obligations under Sections 5 and
6, would cause the TransEnterix irreparable harm for which monetary damages
would not be an adequate and agrees that, in the event of such breach or
threatened breach, TransEnterix will be entitled to equitable relief, including
a restraining order, an injunction, specific performance and any other relief
that may be available from any court, without any requirement to post a bond or
other security, or to prove actual damages or that monetary damages are not an
adequate remedy. Such remedies are not exclusive and are in addition to all
other remedies that may be available at law, in equity or otherwise.
11. Attorneys’ Fees. In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either Party hereto
against the other Party arising out of or related to this Agreement, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
court costs from the non-prevailing Party.
12.Miscellaneous.
(a)    Survival. Without limiting the survival of any term or provision of this
Agreement which expressly or implicitly contemplates survival beyond the
termination or expiration of this Agreement, the provisions of Sections 3(e), 5,
6, 7, 8, 11, and 12 shall expressly survive the termination or expiration of
this Agreement.
(b)    Assignment. Consultant may not, without TransEnterix’ written consent
thereto, assign, transfer, or convey his rights under this Agreement. This
Agreement and all of TransEnterix’ rights and obligations hereunder may be
assigned, delegated, or transferred by it, in whole or in part, to and shall be
binding upon and inure to the benefit of any successor of TransEnterix.
(c)    Notice. Any notice required hereunder shall be deemed sufficient and
service thereof completed upon receipt, refusal, or nondelivery of same if same
shall be in writing and hand‑delivered or addressed to the addressee at the last
known post office address thereof, in the case of Consultant, or the registered
office of TransEnterix, in the case of TransEnterix, and mailed certified or
registered mail, with return receipt requested, postage prepaid.
(d)    Severability. The provisions of this Agreement are deemed by the Parties
to be severable, and the invalidity or unenforceability of any one or more of
the provisions of this Agreement shall not affect the validity or enforceability
of any other provision.
(e)    Waiver of Breach. The waiver by either Party of any breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of any provision of this Agreement.
(f)    Governing Law and Venue. The Parties hereto agree that without regard to
principles of conflicts of laws, the internal laws of the State of North
Carolina shall govern and control the validity, interpretation, performance, and
enforcement of this Agreement. TransEnterix and Consultant agree that any action
relating to this Agreement shall be instituted and prosecuted only in the courts
of Durham County, North Carolina or the federal courts of the Middle District of
North Carolina, and TransEnterix and Consultant hereby consent to the
jurisdiction of such courts and waive any right or defense relating to venue and
jurisdiction over the person.
(g)    Entire Agreement. This Agreement, including the schedules and exhibits
hereto, and the Separation Agreement, including the schedules and exhibits
thereto, set forth the entire understanding between the Parties with respect to
the subject matter discussed herein and supersede any previous understandings or
agreements, written or oral, between TransEnterix and Consultant. All prior
negotiations between TransEnterix and Consultant are merged herein. This
Agreement may be modified only by an agreement in writing, signed by both
Parties, expressly purporting to modify this Agreement.
(h)    Article Headings. The article headings are for convenience of reference
only and shall not be construed as terms of this Agreement.
(i)    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed to be an original of this Agreement
and all of which, when taken together, will be deemed to constitute one and the
same agreement. This Agreement, to the extent signed and delivered by means of a
facsimile machine or by other electronic transmission of a manual signature (by
portable document format (pdf) or other method that enables the recipient to
reproduce a copy of the manual signature), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


CONSULTANT:




/s/ Todd M. Pope            
Todd M. Pope










COMPANY:
TRANSENTERIX, INC.


By:     /s/ Paul LaViolette                
Name: Paul LaViolette
Title: Chair of the Board of Directors








DMEAST #39371495 v1